Citation Nr: 0917546	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of compression fractures to the lumbar spine.

2.  Entitlement to a rating in excess of 30 percent for pain 
disorder.

3.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newington, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently service-connected for residuals of 
compression fractures of the lumbar spine rated as 30 percent 
disabling and pain disorder, claimed as depression, also 
rated as 30 percent disabling.  

The Veteran has a combined disability rating of 50 percent.  
He therefore does not meet the minimum schedular criteria for 
a total rating based on unemployability as required by 
38 C.F.R. § 4.16(a).  

If these percentage requirements are not met, but the Veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability, the 
Director of the VA Compensation and Pension Service may award 
TDIU.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on 
this basis in the first instance.  Bowling v. Principi, 15 
Vet. App. 1 (2001).

The Veteran was provided VA examinations for his service-
connected back and mental disorders in June 2005 and October 
2005, respectively, but the examiners did not provide 
opinions as to whether the Veteran was capable of securing or 
maintaining gainful employment.  In addition, the Veteran 
stated in a June 2005 statement that he could only work 20 to 
25 hours a week.  

In TDIU claims, the Court has held that the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the appellant's service- connected 
disabilities have on his ability to work.  Friscia v. Brown, 
7 Vet. App. 294, 297 (1994); see 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (2007).  Such an opinion has not yet 
been obtained, but is needed in light of the Veteran's 
contentions. 

The Veteran has also not been provided complete notice with 
respect to the Veterans Claims Assistance Act of 2000 (VCAA).  
See Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  When a 
Veteran's claim is decided under a diagnostic code that 
provides for a rating based on specific tests or 
measurements, the Veteran must be provided notice of these 
requirements.  The scheduler criteria provide for rating 
spinal disabilities based on specific ranges of motion 
recorded during physical examinations and the Veteran has not 
been provided notice of this criteria.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and 
his representative VCAA-compliant 
corrective notice specific to the claim 
for an increased rating for his low back 
disability pursuant to Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).

The Veteran should be advised of the 
specific measurements used to rate spinal 
disabilities under the current rating 
criteria.  The Veteran should also be 
informed that the relevant diagnostic 
codes contain criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life.  

2.  The RO or the AMC should obtain all 
records of treatment from the West-Haven 
VA Medical Center pertaining to the 
Veteran's low back and psychiatric 
conditions for the period beginning March 
2006. 

3.  The Veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The claims folder must be made available 
to and reviewed by the examiner.

All indicated studies, including complete 
range of motion studies in degrees, 
should be performed.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of lost 
motion.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to 
including reflex changes, characteristic 
pain, and muscle spasm.  Any sensory or 
motor impairment in the upper or lower 
extremities due to service-connected 
disability should be identified.  The 
examiner should provide an opinion with 
respect to any symptoms due to nerve root 
impingement as to whether they are mild, 
moderate, moderately severe, or severe.  
The examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician. 

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service-connected disabilities 
his ability to work and secure or 
maintain gainful employment.  

4.  The Veteran should also be afforded a 
VA psychiatric examination to determine 
the current severity of his service-
connected pain disorder.  The claims 
folder must be made available to the 
examiner.  The examination report should 
reflect that the claims folder was 
reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
pain disorder.  The examiner should also 
provide an opinion concerning the current 
degree of social and industrial 
impairment resulting from the service-
connected pain disorder, to include 
whether it renders the Veteran 
unemployable or has interfered with his 
ability to and secure or maintain gainful 
employment  

In addition, the examiner should provide 
a global assessment of functioning score 
with an explanation of the significance 
of the score assigned.

The rationale for all opinions expressed 
must also be provided.

5.  If the record contains evidence of 
unemployability due to service-connected 
disabilities, and the Veteran does not 
meet the percentage requirements for 
TDIU, the claim should be referred to the 
Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 4.16(b), 
for assignment of an extraschedular 
rating. 

6.  If the benefits sought on appeal are 
not fully granted, the AMC or RO should 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




